Undercofler, Presiding Justice.
The appellant was convicted of murder and sentenced to life imprisonment. He appeals to this court.
The appellant contends in his only enumeration of error that the trial court erred in allowing in evidence over objection a written statement of Ella Broughton which she had given to the police soon after the homicide. The statement was admitted in evidence for rebuttal only.
The record shows that during the trial Broughton testified that the appellant had the brown-handled, .38 caliber gun with him on the day of the homicide when she saw him enter the victim’s apartment. She positively identified the gun which was found hidden in a barbeque grill about 50 yards from the scene of the murder. The evidence showed that the victim died of a gunshot wound to the head from this gun.
The appellant attempted to impeach the gun identification testimony of Broughton on cross examination by showing that her written statement contained inconsistent gun identification statements.
The state introduced in evidence the written statement of Broughton for the purpose of showing that her identification of the gun during the trial was not inconsistent with her identification in her written *814statement and to rebut the innuendo of the cross examination.
Submitted November 25, 1975
Decided January 6, 1976.
Gower & McGuigan, John McGuigan, William L. Gower, for appellant.
Lewis R. Slaton, District Attorney, H. Allen Moye, Assistant District Attorney, Harrison Kohler, for appellee.
There was no error in allowing the written statement of the witness in evidence.

Judgment affirmed.


All the Justices concur.